Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 26, 2012                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145869                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                           SC: 145869
                                                              COA: 309928
                                                              Grand Traverse CC: 2011-011240-FC
  GREGORY WAYNE HOCH,
          Defendant-Appellant.

  ____________________________________/

          On order of the Court, the application for leave to appeal the July 27, 2012 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 26, 2012                   _________________________________________
           t1217                                                               Clerk